J-S09037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MITCHELL A. TITUS

                            Appellant                  No. 1061 MDA 2015


              Appeal from the Judgment of Sentence May 7, 2015
                 In the Court of Common Pleas of Perry County
              Criminal Division at No(s): CP-50-CR-0000129-2013


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                        FILED FEBRUARY 02, 2016

        Mitchell Titus files this direct appeal from his judgment of sentence for

two counts of rape.1 We affirm.

        On October 9, 2014, Titus entered a guilty plea to two counts of rape.

On May 7, 2015, the trial court sentenced Titus to 5-12 years’ imprisonment

and also determined that he was a sexually violent predator pursuant to the

Sex Offender Registration and Notification Act, 42 Pa.C.S. § 9799.10 et seq.

Titus did not file post-sentence motions. On June 17, 2015, the trial court

granted Titus’ motion for leave to appeal nunc pro tunc. On the same date,

Titus filed a notice of appeal to this Court.



____________________________________________


1
    18 Pa.C.S. § 3121.
J-S09037-16


      The sole issue in Titus’ appellate brief is whether trial counsel provided

ineffective assistance by permitting him to plead guilty without adequately

investigating the case or informing Titus as to the consequences of his plea.

Brief For Appellant, at 7 (“Did [Titus] voluntarily and intelligently enter his

guilty pleas as he is alleging ineffective assistance of trial counsel?”)

      It is well-settled that challenges to the effectiveness of counsel are

generally deferred until collateral review. See Commonwealth v. Grant,

813 A.2d 726, 738 (Pa.2002). There are two exceptions:

      First, we appreciate that there may be extraordinary
      circumstances where a discrete claim (or claims) of trial counsel
      ineffectiveness is apparent from the record and meritorious to
      the extent that immediate consideration best serves the
      interests of justice; and we hold that trial courts retain their
      discretion to entertain such claims.

      Second, with respect to other cases and claims, including cases
      such as [Commonwealth v. Bomar, 826 A.2d 831 (Pa.2003)]
      … where the defendant seeks to litigate multiple or prolix claims
      of counsel ineffectiveness, including non-record-based claims, on
      post-verdict motions and direct appeal, we repose discretion in
      the trial courts to entertain such claims, but only if (1) there is
      good cause shown, and (2) the unitary review so indulged is
      preceded by the defendant’s knowing and express waiver of his
      entitlement to seek PCRA review from his conviction and
      sentence, including an express recognition that the waiver
      subjects further collateral review to the time and serial petition
      restrictions of the PCRA.

Commonwealth v. Holmes, 79 A.3d 562, 563–64 (Pa.2013).

      Here, Titus did not raise his ineffectiveness claim for consideration by

the trial court via post-sentence motions and did not knowingly waive his

right to seek PCRA review.        Nor did he demonstrate any extraordinary


                                      -2-
J-S09037-16


circumstances warranting immediate consideration or good cause why the

trial court should entertain his claims of ineffective assistance prior to the

PCRA stage. Thus, we refrain from reviewing Titus’ claims of ineffectiveness

but reiterate that Titus retains the right to raise such claims in a timely PCRA

petition. Grant, 813 A.2d at 739.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2016




                                     -3-